Citation Nr: 1817729	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-30 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2013 and April 2014 rating decisions for the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In the April 2014 decision on appeal, the RO characterized the issue as whether new and material evidence had been received to reopen a claim for service connection for asbestosis.  However, service connection for asbestosis was originally denied in an October 2013 RO decision.  As the time limit had not expired for the filing of a timely notice of disagreement, the October 2013 decision had not become final at the time of the issuance of the April 2014 decision.   38 C.F.R. § 20.302 (2017).  Therefore, the Board has characterized the issue on appeal as an original claim for service connection for asbestosis.

In April 2017, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing is of record.


FINDING OF FACT

The preponderance of the evidence weighs against associating currently diagnosed asbestosis with any incident of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for asbestosis have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in March 2014 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  All identified and available treatment records have been secured to the extent possible, which includes VA examinations, and applicable health records.

VA has obtained a medical opinion concerning the Veteran's claimed asbestosis.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Unless the claimant challenges the adequacy of the examination or opinion, however, the Board may assume, and need not affirmatively establish, the adequacy of the examination report and the competence of the examiner.  Sickels v. Shinseki, 643 F.3d. 1362 (Fed. Cir. 2011) (while Board is required to consider issues independently raised by the evidence of record, Board is still entitled to assume the competency of a VA examiner and the adequacy of a VA opinion without demonstrating why examiner's report is competent and sufficiently informed); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563 (2007).

In this case, the Veteran's accredited representative has challenged the adequacy of the April 2014 VA examiner's opinion.  However, the Board finds that the provided opinion provides the information needed to fairly decide the claim for service connection, including addressing the determinative issues of diagnosis and causation.

The examiner reviewed the claims file, examined the Veteran, and described the disability in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (the law imposes no reasons-or-bases requirement on examiners).  The examiner specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claim.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the report.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the opinion has sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that the April 2014 VA examiner's opinion is adequate.  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed to decision.



Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Asbestosis

The record shows that the Veteran has a diagnosis of asbestosis, such as in an October 2013 VA examination report and a January 2014 VA treatment record.  The remaining question is whether the diagnosed disability is related to the Veteran's service.

The Veteran has claimed that asbestosis was incurred secondary to asbestos exposure during his last year on active duty.  He has discussed how he was a mechanic in the Air Force, and during his last year of service, he stated that he handled brake pads made of asbestos.  He stated that he was exposed to clouds of asbestos dust from working with wheel drums.

The service personnel records confirm that the Veteran's military occupational specialty was General Purpose Vehicle Mechanic.  VA has prepared a May 2002 Memorandum relating to asbestos claims which shows Navy Job Titles and Probability of Exposure to Asbestos.  According to the Memorandum, a Construction Mechanic had a Minimal Probability of Exposure to Asbestos.  Although the Veteran served as a General Purpose Vehicle Mechanic in the Air Force, the Board finds the duties analogous to a Construction Mechanic in the Navy, as according to the Navy's Rating Description, construction mechanics repair and do maintenance on heavy construction and automotive equipment such as buses, dump trucks, bulldozers, rollers, cranes, backhoes, pile drivers, and other heavy equipment and vehicles.

In response to the May 2002 VA Memorandum, the Veteran's representative submitted an article published on the internet through asbestos.com which related that an estimated 900,000 American automobile mechanics were exposed to asbestos dust from brake and clutch work.  The article further cited a study which found that high exposure levels of asbestos could place approximately one in ten unprotected mechanics at risk for developing an asbestos-related cancer.  Generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998).  The Board finds that the evidence is in relative equipoise and finds that it is at least as likely as not that the Veteran was exposed to some asbestos in service during duties as a vehicle mechanic.

In January 2014, a VA treatment provider recorded that the Veteran was exposed to significant asbestos during the last year of his service when he worked with asbestos brakes in the motor pool.  The examiner stated that the Veteran's one-year of concentrated asbestos exposure while working in the motor pool during active duty was most likely the main cause of his asbestosis.  However, the January 2014 treatment provider made no comment on the significance, if any, of any post-service exposure to asbestos.

At an October 2013 VA examination, the examiner stated that the Veteran had a diagnosis of asbestosis.  The examiner noted that from 1968 to 1972, the Veteran served in the Air Force.  For three of those years, he worked as an office machine repairman.  During his last year of service, he worked as an automobile mechanic.  The Veteran reported that he was exposed to asbestos at that time.  After service, from 1976 to 1978, the Veteran worked for a private shipyard as a welder.  From 1978 to 1979, he worked for Reynold's Aluminum where they made cans.  From 1979 to 1983, he worked as a civilian welder in a shipyard with United States Navy ships and submarines.  From 1972 to 1976 and from 1984 to 1988, he worked welding, pipe fitting, rigging, and setting machinery in mechanical construction work.  From 1988 through the present, the Veteran worked as a production technician making beverage cans.  The examiner opined that the Veteran's asbestosis was less likely than not incurred in or caused by service.  The examiner noted that the Veteran was likely exposed to asbestos for about one year of his four years of military service when he worked as an automobile mechanic.  He also worked as a welder at private and government shipyards as a civilian for about six years where he was also likely exposed to asbestos.  Based on a review, the examiner opined that the Veteran's asbestosis was less likely than not proximately due to or the result of his in-service asbestos exposure.

In April 2014, a VA examiner reviewed the claims file and noted that according to the military's Asbestosis in the Field Memorandum, the Veteran's military occupational specialty had been deemed as having a minimal probability of asbestos exposure.  The examiner remarked that the Veteran's post-service employment carried a greater risk of asbestosis particulate inhalation and exposure, specifically his work in private and naval shipyards from 1976 to 1978 and from 1979 to 1983.  Therefore, the examiner opined that the Veteran's currently diagnosed asbestosis was less likely than not related to the reported exposure in service.

The Board places great weight on the opinions of the October 2013 and April 2014 VA examiners, as those examiners had the medical training and expertise necessary to offer a medical opinion in such a complex matter.  Opinions were given which related directly to this specific Veteran and his claimed exposure to asbestos.  Importantly, in addition to the Veteran's claims of in-service asbestos exposure being considered, the significance of the Veteran's post-service asbestos exposure was considered and discussed.  Taken together, the Board finds the October 2013 and April 2014VA examiner opinions to be more probative and persuasive than the other opinion of record.  The October 2013 VA examination is particularly persuasive in finding that even if there was some exposure during the Veteran's last year of service, that asbestosis was less likely due to service exposure.  The examiner noted several years of likely post-service civilian asbestos exposure.  The Board finds that the October 2013 VA examination is more persuasive than the January 2014 opinion, because the January 2014 opinion did not discuss or consider any post-service asbestos exposure.

The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran has asbestosis.  As to the specific issues in this case, whether that asbestosis was caused by active service or is otherwise related to service or to post-service asbestos exposure, those issues fall outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such an opinion.

The Board finds that the preponderance of the evidence is against a finding that asbestos exposure in service resulted in current asbestosis.  As the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


